 



Exhibit 10.5
EXECUTION COPY
PURCHASE AGREEMENT
     This PURCHASE AGREEMENT, dated as of November 19, 2004, is by and between
Coinmach Service Corp., a Delaware corporation (the “Company”) and Coinmach
Holdings, LLC, a Delaware limited liability company (“Holdings”).
RECITALS
     WHEREAS, Holdings owns certain shares of capital stock of Appliance
Warehouse of America, Inc., a Delaware corporation (“AWA”) and Coinmach Laundry
Corporation, a Delaware corporation (“Laundry Corp.”);
     WHEREAS, upon the terms and subject to the conditions set forth herein,
Holdings wishes to purchase and the Company wishes to sell to Holdings certain
shares of the Company’s Class B Common Stock, par value $0.01 per share (the
“Class B Stock”) in exchange for the shares of AWA and Laundry Corp. stock
referenced in the foregoing recital;
     WHEREAS, Holdings and certain holders of Holdings’ Units (the
“Unitholders”) are parties to that certain Redemption Agreement, dated as of
November 10, 2004 (the “Redemption Agreement”), pursuant to which Holdings
redeemed (the “Holdings Redemption”) certain of the Units held by the
Unitholders in exchange for certain shares of Laundry Corp. capital stock (the
“Redeemable Laundry Corp. Stock”);
     WHEREAS, concurrently with the consummation of the Initial Closing (as
defined below), it is contemplated that the Company will consummate an initial
public offering (the “IPO”) of income depositary securities (“IDSs”) pursuant to
that certain Purchase Agreement (the “IPO Purchase Agreement”), dated as of
November 19, 2004, between the Company, Merrill Lynch & Co., as representative
of the several underwriters parties thereto (the “Underwriters”), and the other
parties thereto;
     WHEREAS, it is contemplated that (i) the Company will contribute a portion
of the proceeds of the IPO to Laundry Corp., (ii) the Company will loan a
portion of the proceeds from the IPO to Laundry Corp.’s subsidiary, Coinmach
Corp., a Delaware corporation (“Coinmach Corp.”) and (iii) Coinmach Corp. will,
in turn, distribute a portion of such proceeds to Laundry Corp.;
     WHEREAS, it is contemplated that Laundry Corp. will use all of the proceeds
received by it as a result of the transactions described in the foregoing
recital to redeem (the “Laundry Corp. Redemption”) for cash a portion of the
shares of Redeemable Laundry Corp. Stock distributed to the Unitholders pursuant
to the Holdings Redemption;
     WHEREAS, Laundry Corp. will not have sufficient funds to redeem a portion
of the shares of Laundry Corp. Class B1 Preferred Stock and Class B2 Preferred
Stock (collectively, “Laundry Corp. Class B Stock”) distributed to the
Unitholders pursuant to the Holdings Redemption (such unredeemed shares, the
“Unredeemed Laundry Corp. Class B Stock”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to the Redemption Agreement, all Unredeemed Laundry Corp.
Class B Stock will be contributed back to Holdings and the Units which Holdings
redeemed in exchange for such Unredeemed Laundry Corp. Class B Stock will be
reissued to the respective Unitholders; and
     WHEREAS, the Company and Holdings desire that, upon the terms and subject
to the conditions set forth herein, Holdings purchase additional shares of
Class B Stock in exchange for the shares of Unredeemed Laundry Corp. Class B
Stock that are contributed back to Holdings in accordance with the Redemption
Agreement, as described in the foregoing recital.
     NOW THEREFORE, in consideration of the mutual covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
     1. Purchase and Sale.
          (a) At the Initial Closing, the Company agrees to sell to Holdings and
Holdings agrees to purchase from the Company an aggregate of 17,767,203 shares
of Class B Stock (the “Initial Shares”).
          (b) As consideration for the Initial Shares, at the Initial Closing,
Holdings will sell, transfer and assign to the Company all of its right, title
and interest in and to the following shares of capital stock of AWA and Laundry
Corp. (the “Initial Consideration Shares”):

  (i)   10,000 shares of AWA’s Common Stock, par value $0.01 per share;     (ii)
  66,805.83 shares of Laundry Corp.’s Common Stock, par value $2.50 per share;  
  (iii)   27.1729 shares of Laundry Corp.’s Class B1 Preferred Stock, par value
$25.00 per share; and     (iv)   1.67486 shares of Laundry Corp.’s Class B2
Preferred Stock, par value $25.00 per share.

          (c) At the Second Closing, the Company will sell to Holdings, in
exchange for each share or fractional share of Unredeemed Laundry Corp. Class B
Stock then held by Holdings (collectively, the “Subsequent Consideration Shares”
and, together with the Initial Consideration Shares, the “Consideration
Shares”), a number of shares (including fractional shares) of Class B Stock (the
“Subsequent Shares” and, together with the Initial Shares, the “Shares”) having
a value that, when combined with the value of all of the Initial Shares issued
to Holdings in the Initial Closing in respect of the shares of Laundry Corp.
stock included among the, is equal to the aggregate value, on the date of the
Subsequent Closing, of all of the shares of Laundry Corp. stock sold,
transferred and assigned to the Company hereunder, as determined by Holdings in
good faith.

2



--------------------------------------------------------------------------------



 



     2. Closing.
          (a) The transactions contemplated by Sections 1(a) and 1(b) hereof
shall be consummated on the Closing Date (as defined in the IPO Purchase
Agreement) or such other date as may be agreed upon between Holdings and the
Company (the “Initial Closing”). The transactions contemplated by Section 1(c)
hereof, if they are consummated, shall be consummated promptly following the
Unitholders’ contribution of the Subsequent Consideration Shares to Holdings, in
accordance with the Redemption Agreement or on such other date as may be agreed
upon between Holdings and the Company (the “Subsequent Closing”). The Initial
Closing and the Subsequent Closing are each referred to herein as a “Closing”
and the date on which a Closing actually takes place is referred to herein as a
“Closing Date”. Each Closing shall be made at the offices of Mayer, Brown, Rowe
& Maw LLP, 1675 Broadway, New York NY 10019.
          (b) At the applicable Closing, delivery of the Shares to be delivered
at such Closing shall be made to Holdings against delivery by Holdings of
certificates representing the corresponding Consideration Shares, duly endorsed
in blank or accompanied by duly executed stock powers.
          (c) Unless otherwise agreed, the Company shall deliver all Shares to
Holdings in certificated form, registered in Holdings’ name.
     3. Conditions Precedent.
          (a) Each party’s obligations under this Agreement in respect of each
Closing are subject to the accuracy of the other party’s representations and
warranties set forth in Sections 4, 5 and 6, as applicable, as of the date of
this Agreement and as of the applicable Closing Date, to the performance by the
other party of its obligations under this Agreement and to the following
additional conditions:
          (i) No injunction, restraining order or other order of any nature by
any Government Authority (as defined below) shall have been issued as of the
applicable Closing Date that would prevent or materially interfere with the
consummation of the transactions contemplated by this Agreement.
          (ii) The transactions contemplated by the IPO Purchase Agreement shall
have been consummated.
          (b) In addition, each party’s obligations under this Agreement in
respect of the Subsequent Closing are subject to the consummation of the
Unitholders’ contribution of all Unredeemed Laundry Corp. Class B Stock to
Holdings, in accordance with the Redemption Agreement.

3



--------------------------------------------------------------------------------



 



     4. Representations and Warranties of Holdings.
     Holdings represents and warrants to the Company, as of the date of this
Agreement and as of each Closing Date, as follows:
          (a) Holdings has been duly organized and is validly existing as a
limited liability company and is in good standing under the laws of the State of
Delaware.
          (b) Holdings has full power and authority, including all requisite
limited liability company power and authority, to enter into this Agreement and
perform its obligations hereunder and consummate the transactions contemplated
hereby.
          (c) This Agreement has been duly authorized, executed and delivered by
Holdings and constitutes a legal, valid, binding and enforceable agreement of
Holdings, subject, as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity regardless of whether enforcement
is sought in a proceeding in equity or at law.
          (d) Neither the execution, delivery or performance of this Agreement
nor the consummation of any transactions contemplated herein will conflict with,
violate, constitute a breach of or a default (with the passage of time or
otherwise) under, require the consent of any person (other than consents already
obtained) under or result in the imposition of a lien on any assets of Holdings,
under or pursuant to (i) Holdings’ Certificate of Formation or that certain
Limited Liability Company Agreement of Holdings, dated as of March 6, 2003 and
as amended, amended or restated or otherwise modified from time to time, or any
other organizational document of Holdings, (ii) any bond, debenture, note or
other evidence of indebtedness, indenture, mortgage, deed of trust, lease or any
other agreement or instrument to which Holdings is a party or by which it or its
property is bound, or (iii) any federal, state, local or foreign statute, law
(including, without limitation, common law) or ordinance, or any judgment,
decree, rule, regulation or order (collectively, “Applicable Laws”) of any
federal, state, local or other governmental authority, governmental or
regulatory agency or body, court, arbitrator or self-regulatory organization,
domestic or foreign (each, a “Government Authority”).
          (e) Holdings is or will be, on the applicable Closing Date, the record
and beneficial owner of the Consideration Shares and has good and marketable
title to the Consideration Shares.
     5. Representations and Warranties of the Company.
     The Company represents and warrants to Holdings, as of the date of this
Agreement and as of each Closing Date, as follows:
          (a) The Company has been duly organized and is validly existing as a
corporation and is in good standing under the laws of the State of Delaware.
          (b) The Company has full power and authority, including all requisite
corporate power and authority, to enter into this Agreement and perform its
obligations and consummate the transactions contemplated hereby.

4



--------------------------------------------------------------------------------



 



          (c) This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a legal, valid, binding and enforceable agreement of
the Company, subject, as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity regardless of whether enforcement
is sought in a proceeding in equity or at law.
          (d) Neither the execution, delivery or performance of this Agreement
nor the consummation of any transactions contemplated herein will conflict with,
violate, constitute a breach of or a default (with the passage of time or
otherwise) under, require the consent of any person (other than consents already
obtained) under or result in the imposition of a lien on any assets of the
Company, under or pursuant to (i) the Company’s Amended and Restated Certificate
of Incorporation (as amended, amended and restated, or otherwise modified from
time to time, its “Certificate of Incorporation”) or bylaws, or any other
organizational document of the Company, (ii) any bond, debenture, note or other
evidence of indebtedness, indenture, mortgage, deed of trust, lease or any other
agreement or instrument to which the Company is a party or by which it or its
property is bound, or (iii) any Applicable Law.
          (e) As of the applicable Closing Date, the Shares to be sold at such
Closing will be duly and validly authorized and, when duly and validly executed
in accordance with the Company’s Certificate of Incorporation and bylaws and
issued and delivered to Holdings against delivery of the Consideration Shares as
provided in this Agreement, will be duly and validly issued and outstanding,
fully paid and non-assessable and not issued in violation of, and not subject
to, any pre-emptive or similar rights.
     6. Securities Law Matters; Resale ad Exchange of Shares.
          (a) Holdings acknowledges and understands that the sale of the Shares
to Holdings will be made without registration of the Shares under the Securities
Act of 1933, as amended (the “Securities Act”), in reliance on an exemption
therefrom provided under the Securities Act.
          (b) Holdings represents, warrants, acknowledges and covenants to the
Company that:
          (i) (A) the Shares are being purchased solely by and for the account
of Holdings and are being acquired for investment purposes only, and are not
being purchased for subdivision, fractionalization, resale or distribution and
Holdings has no contract, undertaking, agreement or arrangement to sell,
transfer or pledge to anyone else the Shares (or any portion thereof), and
Holdings has no present plans or intentions to enter into any such contract,
undertaking, agreement or arrangement, (C) Holdings understands and agrees that
the Shares must be held indefinitely by Holdings unless they are subsequently
registered under the Securities Act or a transfer or sale is made pursuant to an
exemption from such registration, including, for example, pursuant to Rule 144
under the Securities Act, and that the Company has no agreements in respect of
registering the Shares under the Securities Act, and (D) Holdings’ financial
condition is such that it is not under any present necessity or constraint, and
does not foresee in the

5



--------------------------------------------------------------------------------



 



future any necessity or constraint, to dispose of these Shares to satisfy any
existing or contemplated debt or undertaking;
          (ii) Holdings understands that all certificates representing the
Shares shall be endorsed as follows:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED FROM TIME TO TIME (THE “ACT”), AND MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”
          (iii) Holdings: (A) is aware of the Company’s business affairs and
financial condition, (B) has made an informed and knowledgeable investment
decision with respect to its purchase of the Shares and (C) has such business
and financial experience as is required to give it the capacity to protect its
own interests in connection with the purchase of the Shares;
          (iv) Subject to the limitations described elsewhere herein, Holdings
will offer and sell the Shares only: (A) outside the United States to a person
other than a “U.S. person” within the meaning of Regulation S under the
Securities Act (“Regulation S”), not acting for the account or benefit of a
“U.S. person,” which is acquiring such Shares in a transaction meeting the
requirements of Regulation S, (B) to institutional investors that are reasonably
believed by it to qualify as Qualified Institutional Buyers as that term is
defined in Rule 144A of the Securities Act (“Rule 144A”) in transactions meeting
the requirements of Rule 144A, (C) in a transaction otherwise exempt from the
Securities Act, or (D) pursuant to a registration under the Securities Act;
          (v) If Holdings consummates a sale or other transfer of the Shares, or
any other shares of the Company’s capital stock issued in respect of the Shares
upon exchange, conversion or redemption thereof or otherwise, on or after the
date hereof and such Shares are not then registered under the Securities Act,
prior to such sale or transfer it will have obtained and delivered to the
Company (A) an executed certificate of transfer substantially in the form
attached hereto as Exhibit A for the benefit of the Company from such purchaser
or transferee of the Shares and (B) if requested by the Company, obtained and
delivered to the Company a written opinion of counsel satisfactory to the
Company to the effect that such sale or transfer will not violate or require
registration under the Securities Act;
          (vi) Holdings understands that no public market now exists for the
Shares and that the Company has made no assurances that a public market will
ever exist for any of the Shares;

6



--------------------------------------------------------------------------------



 



          (vii) Holdings understands and acknowledges that, under certain
circumstances, pursuant to Section 3.2.4 of the Company’s Amended and Restated
Certificate of Incorporation, as amended or otherwise modified from time to time
(the “Charter”), transfers of the Company’s Class B Stock to persons that are
not Class B Affiliates (as defined in the Charter) will result in the loss of
certain voting rights of all shares of the Company’s Class B Stock;
          (viii) In the event Holdings does not comply with any of the terms of
resale contained in this Section 6, “stop transfer” instructions may be noted
against the Shares sold or attempted to be sold by it.
     7. Governing Law.
          This agreement will be governed by the laws of the State of New York..
     8. Survival.
          The representations, warranties and covenants set forth in or made
pursuant to Sections 4, 5 and 6 of this Agreement shall survive the Closing
Date.
     9. Miscellaneous.
          (a) All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered if delivered
personally, sent via a nationally recognized overnight courier, or sent via
facsimile to the recipient, or if sent by certified or registered mail, return
receipt requested, will be deemed to have been given two (2) business days
thereafter. Such notices, demands and other communications will be sent to the
applicable address indicated below:
     If to the Company:
Coinmach Service Corp.
303 Sunnyside Blvd., Suite 70
Plainview, NY 11803
Attention: Robert M. Doyle
     If to Holdings:
Coinmach Holdings, LLC
c/o Coinmach Laundry Corporation
521 East Morehead
Charlotte, NC 28202
Attention: Stephen R. Kerrigan
     and, in either case, with copies, which will not constitute notice, to:

7



--------------------------------------------------------------------------------



 



GTCR Fund VII, L.P.
c/o GTCR Golder Rauner, L.L.C.
6100 Sears Tower
Chicago, IL 60606-6402
Attention: David A. Donnini
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Attention: Stephen L. Ritchie, P.C.
Mayer, Brown, Rowe & Maw LLP
1675 Broadway
New York, NY 10019
Attention: Ronald S. Brody, Esq.
or, in any such case, such other address or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party. Each party shall be entitled to rely conclusively upon any
notice received, or the failure to receive any notice, from any other party with
respect to rights and obligations under this Agreement.
          (b) This Agreement has been and is made solely for the benefit of and
shall be binding upon the Company and Holdings and their respective successors
and assigns and no other person shall acquire or have any right under or by
virtue of this Agreement.
          (c) This Agreement may be signed in various counterparts which
together shall constitute one and the same instrument.
          (d) The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
          (e) If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
          (f) This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by the Company and Holdings.
[Signature page follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Purchase Agreement as of the date first above written.

                  COINMACH SERVICE CORP.    
 
           
 
  By:   /s/ Robert M. Doyle    
 
           
 
      Name: Robert M. Doyle    
 
      Title: Chief Financial Officer    
 
                COINMACH HOLDINGS, LLC    
 
           
 
  By:   /s/ Robert M. Doyle    
 
           
 
      Name: Robert M. Doyle    
 
      Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF TRANSFER

         
 
  [Date]    

Coinmach Service Corp.
303 Sunnyside Blvd., Suite 70
Plainview, NY 11803
Attention: Robert M. Doyle
Dear Sirs:
     In connection with the purchase or other acquisition by the undersigned of
[___] shares of the [Describe Offered Securities] (the “Offered Securities”) of
Coinmach Service Corp. (the “Company”), the undersigned hereby makes the
following representations, warranties and covenants to and for the benefit of
the Company:
     1. (A) the purchase or other acquisition by the undersigned of the Offered
Securities has not been registered under the United States Securities Act of
1933, as amended (the “Securities Act”) by reason of the reliance on an
exemption from registration requirements under the Securities Act, (B) the
Offered Securities have been acquired solely by and for the undersigned and have
been acquired for investment purposes only, and are not being purchased or
otherwise acquired for subdivision, fractionalization, resale or distribution
and the undersigned has no contract, undertaking, agreement or arrangement to
sell, transfer or pledge to anyone else the Offered Securities (or any portion
thereof) which the undersigned has purchased or otherwise acquired, and the
undersigned has no present plans or intentions to enter into any such contract,
undertaking, agreement or arrangement, (C) the undersigned understands and
agrees that the Offered Securities being sold or otherwise transferred to the
undersigned must be held indefinitely by the undersigned unless they are
subsequently registered under the Securities Act or a transfer or sale is made
pursuant to an exemption from such registration, including, for example,
pursuant to Rule 144 under the Securities Act, and that the Company has no
agreements in respect of registering the Offered Securities under the Securities
Act, and (D) the undersigned’s financial condition is such that the undersigned
is not under any present necessity or constraint, and does not foresee in the
future any necessity or constraint, to dispose of these Offered Securities to
satisfy any existing or contemplated debt or undertaking;
     2. the undersigned understands that all certificates representing the
Offered Securities shall be endorsed as follows:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED FROM TIME TO TIME (THE “ACT”), AND MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”

 



--------------------------------------------------------------------------------



 



     3. the undersigned: (A) is aware of the Company’s business affairs and
financial condition, (B) has made an informed and knowledgeable investment
decision with respect to its purchase or other acquisition of the Offered
Securities and (C) has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase or other acquisition of the Offered Securities;
     4. the undersigned: (A) has not and will not solicit offers for, or offer
or resell, the Offered Securities by means of any general solicitation or
general advertising within the meaning of Rule 502(c) under Regulation D under
the Securities Act, and (B) has not engaged and will not engage in any directed
selling efforts with respect to any Offered Securities sold pursuant to
Regulation S under the Securities Act (“Regulation S”);
     5. subject to the limitations described elsewhere herein, the undersigned
will offer and sell the Offered Securities only: (A) outside the United States
to a person other than a “U.S. person” within the meaning of Regulation S, not
acting for the account or benefit of a “U.S. person,” which is acquiring Offered
Securities in a transaction meeting the requirements of Regulation S, (B) to
institutional investors that are reasonably believed by it to qualify as
Qualified Institutional Buyers as that term is defined in Rule 144A of the
Securities Act (“Rule 144A”) in transactions meeting the requirements of
Rule 144A, (C) in a transaction otherwise exempt from the Securities Act, or
(D) pursuant to a registration under the Securities Act;
     6. if the undersigned consummates a sale or other transfer of the Offered
Securities on or after the date hereof, prior to such sale or transfer it will
have obtained and delivered to the Company an executed certificate of transfer
substantially in the form of this Certificate of Transfer or in such other form
as may be required pursuant to that certain Amended and Restated Securityholders
Agreement, dated as of November 24, 2004, by and among Coinmach Holdings, LLC
and the other parties thereto, as amended, amended and restated or otherwise
modified from time to time, if the undersigned is a party thereto (the
“Certificate of Transfer”) for the benefit of the Company from each purchaser or
transferee of the Offered Securities (each, a “Subsequent Buyer”);
     7. the undersigned understands that no public market now exists for the
Offered Securities and that the Company has made no assurances that a public
market will ever exist for any of the Offered Securities;
     8. the undersigned has the legal capacity, power and authority to, and has
taken all corporate action necessary to, enter into and perform all of its
obligations under this Certificate of Transfer;
     9. the execution, delivery and performance by the undersigned of this
Certificate of Transfer and each transaction contemplated by this Certificate of
Transfer as being performed by it will not violate a provision of its charter,
articles of organization, bylaws, constitution or other constituent or
organizational documents or any other agreement or document which is binding on
it or its assets;
     10. in acquiring the Offered Securities, the undersigned has acquired all
of the outstanding securities of the Company (other than short-term paper) owned
or beneficially owned by the transferor, or, if that is not the case, the
undersigned will promptly notify the Company of that fact prior to acquiring the
Offered Securities and will assist the Company as needed or requested for the
Company to determine that the acquisition of the Offered Securities by the
undersigned would not require the Company to register as an investment company
under the United States Investment Company Act of 1940, as amended (the
“Investment Company Act”);

 



--------------------------------------------------------------------------------



 



     11. (A) if the undersigned is a natural person, he or she has acquired the
Offered Securities solely for his or her own benefit, except that the
undersigned may have acquired the Offered Securities jointly with his or her
spouse; or (B) if the undersigned is not a natural person, (i) it was not formed
for the purpose of investing in the Company or to permit the Company to avoid
classification as an investment company under the Investment Company Act;
(ii) not more than 40% of its assets will be invested in interests of the
Company; (iii) it (as opposed to its equity owners or beneficial owners) is not
making this investment with a principal purpose of enabling the Company to avoid
“publicly traded” partnership status under the United States Internal Revenue
Code of 1986, as may be amended from time to time; (iv) it is not an “investment
company” within the meaning of the Investment Company Act and it also would not
be an investment company but for the exceptions to the definitions of investment
company provided by Sections 3(c)(1) or 3(c)(7) thereof; (v) the holders of
equity or beneficial interests in it are not able to decide individually whether
to participate, or the extent of their participation in the undersigned’s
investment in the Company; (vi) it is not a “defined contribution plan” within
the meaning of the United States Employee Retirement Income Security Act of
1974, as amended, which allows participants to determine whether or how much
will be invested in investments on their behalf; and (vii) no persons other than
the undersigned will have a beneficial interest in the interests of the Company
being acquired pursuant to this Certificate of Transfer (other than as a
shareholder, partner or other beneficial owner of an equity interest in the
undersigned); or (C) if neither subclause (A) nor (B) is true as of the date of
transfer, the undersigned will promptly notify the Company of that fact prior to
acquiring the Offered Securities and will assist the Company as needed or
requested for the Company to determine that the acquisition of the Offered
Securities by the undersigned would not require the Company to register as an
investment company under the Investment Company Act;
     12. (A) to the best knowledge of the undersigned, the acquisition of the
Offered Securities by it would not require the Company to register as an
investment company under the Investment Company Act; (B) at the time of
acquiring the Offered Securities, the undersigned agrees to provide promptly, at
the request of the Company, written certifications, representations and
warranties, financial statements and incorporation and operating documents that
would, in the sole discretion of the Company, provide reasonable assurances to
the Company that the beneficial ownership of the Offered Securities by the
undersigned would not require the Company to register as an investment company
under the Investment Company Act, and (C) the undersigned understands and
acknowledges that the Company will, and it authorizes the Company to, rely on
the representations, warranties, agreements and statements contained herein when
determining not to register as an investment company under the Investment
Company Act;
     13. the undersigned agrees that (A) it will offer and sell, or otherwise
dispose of, the Offered Securities only in a transaction that it reasonably
believes would not require the Company to register as an investment company, and
any sale or other disposition that would require the Company to register as an
investment company shall be void ab initio; and (B) for so long as it holds
outstanding securities of the Company, not to do any act, or fail to do any act,
that would cause a reasonable person to believe that the Company might be
required to register as an investment company under the Investment Company Act;
     14. this Certificate of Transfer has been duly and validly authorized,
executed and delivered by the undersigned and constitutes a valid and binding
obligation enforceable in accordance with its terms, subject to any necessary
stamping and registration and to customary insolvency and other qualifications
with regard to the meaning of “enforceable”; and
     [Insert for transfers of Coinmach Service Corp. Class B Common Stock: 15.
the undersigned understands and acknowledges that, under certain circumstances,
pursuant to Section 3.2.4 of the Company’s Amended and Restated Certificate of
Incorporation, as amended or otherwise modified from time to time (the
“Charter”), transfers of the Company’s Class B Common Stock to persons that are

 



--------------------------------------------------------------------------------



 



not Class B Affiliates (as defined in the Charter) will result in the loss of
certain voting rights of all shares of the Company’s Class B Common Stock.]
     The undersigned understands and agrees that this Certificate of Transfer
must be executed by the undersigned and delivered to the Company prior to
consummation of the purchase or other acquisition of Offered Securities by it
and is intended, without limiting any other right or remedy in law or equity
available to the Company, to inure to the benefit of the Company and provide the
Company with a contractual right to take action against the undersigned to
enforce this Certificate of Transfer and obtain damages in the event of any
breach of the representations, warranties and covenants contained herein. The
Company may prohibit and implement “stop transfer” instructions against the
purchase or other acquisition by the undersigned if, in the Company’s sole
discretion, this Certificate of Transfer is improperly executed or delivered or
the Company has reasonable knowledge that the representations and warranties
contained herein and made by the undersigned are inaccurate in any respect.
Prior to its purchase or acquisition of the Offered Securities, the undersigned
agrees that it must provide the Company with an opportunity to request, and if
the Company so requests, must obtain and deliver to the Company, a written
opinion of counsel satisfactory to the Company to the effect that the purchase
or other acquisition of the Offered Securities by the undersigned will not
violate or require registration under the Securities Act.

         
 
  Very truly yours,    
 
       
 
  [                                        ]    
 
       
 
  By:                                            
 
  Name:    
 
  Title:    

 